Docket No. 104468.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
            EDWARD SMITH, Appellant.

                 Opinion filed February 22, 2008.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Defendant, Edward Smith, pleaded guilty to possession of a
controlled substance with intent to deliver. 720 ILCS 570/401(c)(2)
(West 2002). The circuit court of Champaign County entered
judgment against defendant and sentenced him to 10 years’
imprisonment. The circuit court denied defendant’s subsequent motion
to withdraw his guilty plea, and the appellate court affirmed. People
v. Smith, No. 4–05–0104 (2005) (unpublished order under Supreme
Court Rule 23). Defendant thereafter filed a pro se pleading in the
circuit court entitled “Motion to Correct Sentence,” challenging the
constitutionality of the term of mandatory supervised release (MSR)
that had been imposed as part of his sentence. The court denied the
motion sua sponte. The appellate court affirmed. 371 Ill. App. 3d 817.
We granted leave to appeal (210 Ill. 2d R. 315), and now remand the
cause to the appellate court with directions.

                           BACKGROUND
    In December 2003 the State charged defendant with unlawful
possession with intent to deliver more than 1 gram but less than 15
grams of a substance containing cocaine–a Class 1 felony–in violation
of section 401(c)(2) of the Illinois Controlled Substances Act (720
ILCS 570/401(c)(2) (West 2002)). Because of defendant’s prior
convictions, he was subject to sentencing as a Class X offender,
pursuant to section 5–5–3(c)(8) of the Unified Code of Corrections
(Corrections Code) (730 ILCS 5/5–5–3(c)(8) (West 2002)). On
November 10, 2004, defendant pleaded guilty in exchange for the
State’s recommendation, inter alia, that he be sentenced to 10 years’
imprisonment and given credit for 125 days already served in custody.
During the plea colloquy, the circuit court admonished defendant as
to his possible sentence. Included in the court’s admonishments was
a warning that, if defendant were sent to prison, “there is a period of
mandatory supervised release of three years.” The court asked
defendant if he understood his potential maximum penalties, and
defendant answered “Yes.” Following the State’s presentation of a
factual basis, the circuit court accepted defendant’s guilty plea,
entered judgment against defendant, and sentenced him–in accordance
with the plea agreement–to 10 years’ imprisonment with credit for
time served of 125 days.
    In December 2004 defendant filed a pro se “petition to withdraw
guilty plea” alleging, among other things, that (1) he was unaware that
the MSR term was in addition to his 10-year prison term, rather than
incorporated within it, and (2) the evidence was insufficient to sustain
his conviction. Counsel was appointed to represent defendant, and
counsel filed an amended motion to withdraw the guilty plea.1 The
circuit court denied the motion. On appeal, defendant’s sole argument
was that the factual basis presented by the State at the plea hearing
was insufficient to sustain his conviction. The appellate court rejected


  1
    According to the amended motion, it included a reassertion of “all facts,
claims and arguments set forth in Defendant’s pro se filing.”

                                    -2-
this argument, and affirmed the trial court’s judgment. People v.
Smith, No. 4–05–0104 (2005) (unpublished order under Supreme
Court Rule 23).
    In February 2006 defendant filed a pro se “Motion to Correct
Sentence” and a memorandum of law in support. In this pleading and
accompanying memorandum, defendant challenged the
constitutionality of the term of MSR that had been imposed–in
addition to his term of imprisonment–as part of his sentence.
According to defendant, it was a violation of the Illinois and United
States constitutions to require that a term of MSR be served after the
successful completion of a judicially imposed sentence. Defendant
alleged that, because his term of MSR was in addition to his term of
imprisonment, rather than incorporated within it, his sentence “is void
and does not compor[t] with the constitutions.” Defendant asked the
court to “encompass” his MSR term within his prison sentence. As
alternative relief, defendant asked, among other things, that he be
released from incarceration to serve the remainder of his sentence on
MSR, or that his term of MSR be vacated.
    The circuit court denied the motion sua sponte. In an order dated
February 21, 2006, the court stated: “The Defendant’s motion for
sentence correction is denied by this court. Also, the court determines
that the pleadings are frivolous and patently without merit.”
    On the same day, the court sent a letter to the warden of the
prison where defendant was incarcerated, informing the warden of the
court’s finding and pointing specifically to section 3–6–3(d) of the
Corrections Code (730 ILCS 5/3–6–3(d) (West 2002)). The letter
stated: “Enclosed please find an Order denying Mr. Smith’s motion
for sentence correction. The Court considers this pleading to be
frivolous and patently without merit. I am informing you of this
pursuant to 730 ILCS 5/3–6–3(d) with regard to the inmate’s good
conduct credit.”
    Section 3–6–3(d) provides, in pertinent part:
            “If a lawsuit is filed by a prisoner *** against the State, the
        Department of Corrections, or the Prisoner Review Board, or
        against any of their officers or employees, and the court makes
        a specific finding that a pleading, motion, or other paper filed
        by the prisoner is frivolous, the Department of Corrections


                                   -3-
         shall conduct a hearing to revoke up to 180 days of good
         conduct credit by bringing charges against the prisoner sought
         to be deprived of the good conduct credits before the Prisoner
         Review Board as provided in subparagraph (a)(8) of Section
         3–3–2 of this Code. ***
                                   ***
                  (2) ‘Lawsuit’ means a petition for post-conviction
             relief under Article 122 of the Code of Criminal Procedure
             of 1963, a motion pursuant to Section 116–3 of the Code
             of Criminal Procedure of 1963, a habeas corpus action
             under Article X of the Code of Civil Procedure or under
             federal law (28 U.S.C. 2254), a petition for claim under
             the Court of Claims Act or an action under the federal
             Civil Rights Act (42 U.S.C. 1983).” 730 ILCS 5/3–6–3(d)
             (West 2002).
     On March 16, 2006, defendant sent a letter to the clerk of the
circuit court asking for a copy of the order denying his motion. In his
letter, defendant stated that he “was written a discipline report for the
motion, and the ticket said see the Judge’s order.”
     On March 20, 2006, defendant timely filed a pro se notice of
appeal. However, defendant’s notice referred only to the circuit
court’s judgment of conviction on November 10, 2004, rather than the
court’s order denying his motion for sentence correction on February
21, 2006. In his brief to the appellate court, defendant identified the
judgment appealed from as the circuit court’s denial, on February 21,
2006, of his motion to correct sentence.
     On appeal, defendant did not challenge the circuit court’s finding
that his motion was frivolous and patently without merit. Instead,
defendant focused on the letter from the circuit court judge to the
warden, which mentioned section 3–6–3(d) “with regard to the
inmate’s good conduct credit.” According to defendant, the judge–in
this letter–“advised the warden *** that due to the dismissal order,
[defendant] was subject to loss of his good conduct credit under
[section 3–6–3(d)].” Defendant argued that, in reaching this
conclusion, the circuit court necessarily found that defendant’s
“Motion to Correct Sentence” was a “lawsuit” as defined in section
3–6–3(d) and therefore fell within the scope of that provision.


                                  -4-
However, defendant noted that a “motion to correct sentence” was
not among the causes of action defined as a “lawsuit” in section
3–6–3(d)(2). Accordingly, defendant argued that the circuit court
erred in finding that defendant’s “Motion to Correct Sentence” was a
“lawsuit” for purposes of section 3–6–3(d). In defendant’s view, he
was not subject to the loss of good-conduct credit under this
provision.
    Defendant argued, in addition, that “it cannot be inferred that the
circuit court recharacterized the motion as a post-conviction petition,”
which is one of the causes of action defined as a “lawsuit” in section
3–6–3(d). Defendant noted that, under People v. Shellstrom, 216 Ill.
2d 45 (2005), a circuit court must follow certain procedures before
recharacterizing a pro se pleading as a first postconviction petition.
According to defendant, the circuit court in the case at bar did not
adhere to these procedures. In defendant’s view, any
recharacterization of his motion as a postconviction petition would
have been improper.
    Finally, defendant argued that the circuit court’s determination
that his motion was subject to section 3–6–3(d) was “an issue
properly before this Court.” According to defendant, the circuit
court’s characterization of his pleading as a “lawsuit” under section
3–6–3(d) was a precursor to the court’s finding that his motion was
frivolous and patently without merit. Defendant therefore argued that
his “challenge to the circuit court’s order denying his motion also
properly includes a challenge to the court’s finding that the motion
was a ‘lawsuit’ as defined [in section 3–6–3(d)].”
    The appellate court rejected defendant’s argument that the circuit
court erred in finding that his motion was a “lawsuit” under section
3–6–3(d). According to the appellate court, “the trial court appears to
have treated the motion as a petition under the [Post-Conviction
Hearing] Act, which is included in the definition of ‘lawsuit’ set forth
in section 3–6–3(d)(2) ***.” 371 Ill. App. 3d at 820. The appellate
court also rejected defendant’s argument that any recharacterization
of his motion as a postconviction petition would have been improper.
The court concluded that, in defendant’s case, the circuit court was
not required to follow Shellstrom’s recharacterization procedures. The
appellate court affirmed, stating: “[T]he trial court did not err by
treating defendant’s motion as a postconviction petition, and thus it

                                  -5-
also did not err in finding section 3–6–3(d) of the [Corrections] Code
applied to defendant’s motion.” 371 Ill. App. 3d at 821.
    We granted defendant’s petition for leave to appeal pursuant to
Supreme Court Rules 315 and 612(b) (210 Ill. 2d Rs. 315, 612(b)).

                               ANALYSIS
     Before this court, defendant argues, as he did below, that the
circuit court erred in finding that his “Motion to Correct Sentence”
was a “lawsuit” within the meaning of section 3–6–3(d). Defendant
also points to the appellate court’s conclusion that the circuit court
treated his motion as a petition for postconviction relief. According to
defendant, any characterization of his motion as a postconviction
petition was improper because the circuit court failed to adhere to the
procedures that Shellstrom held must be followed when
recharacterizing a pro se pleading as a first postconviction petition.
     Defendant does not challenge the circuit court’s denial of his
motion to correct sentence, nor does he challenge the court’s finding
that his motion was frivolous and patently without merit.
     Before we can address the parties’ arguments, we first must note
a potential jurisdictional defect that we uncovered in our review of the
record. As previously indicated, defendant’s notice of appeal referred
only to the circuit court’s judgment of conviction on November 10,
2004,2 rather than the court’s order denying his motion for sentence
correction on February 21, 2006. This thus raises the threshold
question of whether defendant’s notice of appeal effectively conferred
jurisdiction on the appellate court to consider the circuit court’s order
of February 21, 2006.
     The filing of a notice of appeal “is the jurisdictional step which
initiates appellate review.” Niccum v. Botti, Marinaccio, Desalso &
Tameling, Ltd., 182 Ill. 2d 6, 7 (1998), citing 155 Ill. 2d R. 301.
Unless there is a properly filed notice of appeal, a reviewing court has
no jurisdiction over the appeal and is obliged to dismiss it. See People
v. Anderson, 375 Ill. App. 3d 121, 131 (2006). It is thus essential, in


    2
     As noted, defendant previously challenged his conviction on direct
appeal, and the appellate court affirmed. People v. Smith, No. 4–05–0104
(2005) (unpublished order under Supreme Court Rule 23).


                                  -6-
the case at bar, that we address the sufficiency of defendant’s notice
of appeal, even though the issue has not been raised previously in this
case. A reviewing court has an independent duty to consider issues of
jurisdiction, regardless of whether either party has raised them. People
v. Gargani, 371 Ill. App. 3d 729, 731 (2007).
     Supreme Court Rule 303(b)(2) provides that a notice of appeal
“shall specify the judgment or part thereof or other orders appealed
from and the relief sought from the reviewing court.” 210 Ill. 2d R.
303(b)(2). Illinois courts have held that a notice of appeal confers
jurisdiction on a court of review to consider only the judgments or
parts thereof specified in the notice of appeal. Illinois Health
Maintenance Organization Guaranty Ass’n v. Shapo, 357 Ill. App. 3d
122, 148 (2005); Citizens Against Regional Landfill v. Pollution
Control Board, 255 Ill. App. 3d 903, 909 (1994).
     We note that, while a notice of appeal is jurisdictional, it is
generally accepted that such a notice is to be construed liberally. Lang
v. Consumers Insurance Service, Inc., 222 Ill. App. 3d 226, 229
(1991); Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 433
(1979). The purpose of a notice of appeal is to inform the prevailing
party in the trial court that the other party seeks review of the
judgment. Lang, 222 Ill. App. 3d at 229; Burtell, 76 Ill. 2d at 433;
McMahon v. McMahon, 97 Ill. App. 3d 448, 449-50 (1981).
“Accordingly, notice should be considered as a whole and will be
deemed sufficient to confer jurisdiction on an appellate court when it
fairly and adequately sets out the judgment complained of and the
relief sought, thus advising the successful litigant of the nature of the
appeal.” Lang, 222 Ill. App. 3d at 229. “Where the deficiency in
notice is one of form, rather than substance, and the appellee is not
prejudiced, the failure to comply strictly with the form of notice is not
fatal.” Lang, 222 Ill. App. 3d at 230.
     Defendant’s notice of appeal, no matter how liberally construed,
cannot be said to have fairly and adequately set out the judgment
complained of–the court’s order of February 21, 2006–or the relief
sought. The notice not only failed to mention the February 21, 2006,
order; it specifically mentioned a different judgment, and only that
judgment. This was more than a mere defect in form. Defendant’s
notice failed to apprise the State of the nature of the appeal. The
notice, as it appears in the record, failed to confer jurisdiction on the
appellate court to hear defendant’s appeal.


                                  -7-
    In the record before us, there is no indication that defendant
moved to amend his notice of appeal pursuant to Supreme Court Rule
303(b)(5) (210 Ill. 2d R. 303(b)(5)). Rule 303(b)(5) provides:
              “The notice of appeal may be amended without leave of
         court within the original 30-day period to file the notice as set
         forth in paragraph (a) above. Thereafter it may be amended
         only on motion, in the reviewing court, pursuant to paragraph
         (d) of this rule. Amendments relate back to the time of the
         filing of the notice of appeal.” 210 Ill. 2d R. 303(b)(5).
If defendant did amend his notice, the jurisdictional defect might have
been corrected. It is thus unclear whether the appellate court might
have acquired jurisdiction to review defendant’s appeal.
    We therefore remand the cause to the appellate court to consider
the jurisdictional question that we have raised with regard to
defendant’s notice of appeal. Any further action by this court
regarding defendant’s appeal must await a response by the appellate
court on this jurisdictional question.
    We take this opportunity to remind our appellate court of the
importance of ascertaining whether it has jurisdiction in an appeal. “A
reviewing court must be certain of its jurisdiction prior to proceeding
in a cause of action.” R.W. Dunteman Co. v. C/G Enterprises, Inc.,
181 Ill. 2d 153, 159 (1998). Indeed, the ascertainment of its own
jurisdiction is one of the two most important tasks of an appellate
court panel when beginning the review of a case. The other is to
determine which issue or issues, if any, have been forfeited. By giving
careful attention to each of these tasks, a court can avoid the possibly
unnecessary expenditure of judicial resources.
    In light of our disposition of this appeal, we cannot consider any
of defendant’s arguments at this time.

                            CONCLUSION
    We remand the cause to the appellate court to consider the
jurisdictional question that we have raised with regard to defendant’s
notice of appeal.

                                            Remanded with directions.



                                   -8-